[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 11-10968                 NOVEMBER 30, 2011
                             Non-Argument Calendar                JOHN LEY
                                                                    CLERK
                           ________________________

                             Agency No. A088-708-602

WALTER AUSTIN HENRY,

                                                                          Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                                (November 30, 2011)

Before BARKETT, MARCUS and FAY, Circuit Judges.

PER CURIAM:

      Walter Henry, a native of and citizen of St. Kitts, seeks review of the Board

of Immigration Appeals’s (“BIA”) final order affirming the Immigration Judge’s

(“IJ”) denial of his application for withholding of removal and relief under the
Convention Against Torture. Henry claims that he will be persecuted if he is

removed to St. Kitts because he is homosexual.

      The IJ denied Henry’s application finding that he was not credible and that

the country reports, although confirming that homosexual acts are criminalized in

St. Kitts, did not otherwise demonstrate how that law was enforced. The BIA

reversed the IJ’s adverse credibility determination, and although “treating [Henry]

as credible,” concluded that he failed to “establish that it is more likely than not

that his life or freedom would be threatened in St. Kitts on account of his

homosexuality.” In dismissing Henry’s appeal, the BIA only specifically

discussed the 2009 Department of State Country Report and an additional report

that Henry submitted on appeal. The BIA did not specifically address any of

Henry’s testimony from his immigration court hearings or written application.

      We review only the BIA’s decision, unless the BIA has expressly adopted

the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). Here,

because the BIA did not expressly adopt the IJ’s decision, we review the decision

of only the BIA. Henry argues that when the BIA reversed the IJ’s adverse

credibility finding it should have remanded his case back to the IJ to engage in

additional fact-finding. He also argues that although the BIA agreed that he was a

credible witness, it then failed to consider his credible testimony in determining

whether it was more likely than not that he would suffer persecution upon return to

                                           2
St. Kitts.

       We do not agree with Henry that the BIA was required to remand his case to

the IJ when it disagreed with the IJ’s adverse credibility determination. However,

because it instead found Henry to be a credible witness, the BIA was required to

consider all of Henry’s testimony as evidence in support of his application.

“[T]he [Immigration Judge] must . . . consider all evidence introduced by the

applicant.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005)

(emphasis removed); see 8 C.F.R. § 1240.1(c) (“The immigration judge shall

receive and consider material and relevant evidence.”). Where the BIA or IJ has

given reasoned consideration to the petition and made adequate findings, we “will

not require that it address specifically each claim the petitioner made or each piece

of evidence the petitioner presented.” Kazemzadeh v. U.S. Att’y Gen., 577 F.3d
1341, 1351 (11th Cir. 2009). However, the BIA or IJ must “consider the issues

raised and announce its decision in terms sufficient to enable a reviewing court to

perceive that it has heard and thought and not merely reacted.” Tan v. U.S. Att’y.

Gen., 446 F.3d 1369, 1374 (11th Cir. 2006).

       Here, we cannot ascertain from the BIA’s decision whether it considered the

substance of Henry’s testimony in reaching the conclusion that he failed to

establish that it is more likely than not that his life would be threatened in St. Kitts

because of his homosexuality. Henry testified that he is gay and that he witnessed

                                            3
first-hand the physical and emotional abuse that public officials and private

citizens inflicted on known or suspected homosexuals in St. Kitts before he came

to the United States. He witnessed the death of friends because they were abused

by police and were refused medical treatment at health clinics because they were

homosexual. He also knows of others who committed suicide as a result of the

abuse. He testified that he fears the same will happen to him, even possibly that he

would be jailed for being homosexual as it is a crime in St. Kitts to commit a

homosexual act. Although the BIA is not required to address every single piece of

evidence before it, the BIA’s decision did not even allude to any of this testimony

even though it is the majority of the evidence presented by Henry and is relevant to

his claim that it is more likely than not that he would be persecuted should he

return to St. Kitts.

       Accordingly, because the record is not sufficient for us to determine whether

the BIA considered Henry’s oral and written testimony with regard to its

conclusion that he failed to establish that it is more likely than not that he will be

persecuted in St. Kitts, we grant his petition and remand to the BIA for further

review.

PETITION GRANTED and REMANDED FOR FURTHER REVIEW.




                                            4